Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 1 of 45

AOA Page 2
(Rev. 06/13)

PETITION UNDER 28 U.S.C, § 2254 FOR WRIT OF
HABEAS CORPUS BY A PERSON IN STATE CUSTODY

 

 

 

 

 

 

 

 

 

 

 

United States District Court District: Eastern District of Pennsylvania
Name (under which you were convicted): Docket or Case No.:
Oscar Lugo
Place of Confinement : Prisoner No.:
SCI Coal Township
LL1010
Petitioner (include the name under which you were convicted) Respondent (authorized person having custody of petitioner)
Oscar Lugo v Superintendent, Coal Township
The Attorney General of the State of Pennsylvania
PETITION
1, (a) Name and location of court that entered the judgment of conviction you are challenging:

Court of Common Pleas, Chester County, PA, MacElree ill, J.

(b) Criminal docket or case number (if you know): CP-15-CR-2037-2004 & 15-CR-3873-2004
2. (a) Date of the judgment of conviction (if you know): 08/02/2007
(b) Date of sentencing: 08/03/2017

3. Length of sentence: 90-240 years
4, In this case, were you convicted on more than one count or of more than one crime? M Yes {} No
5. Identify all crimes of which you were convicted and sentenced in this case:

possession with intent to deliver cocaine in violation of 35 P.S. 780-113{a}(30)(63 counts); delivery of
cocaine in violation of 35 P.S. 780-113(a)(30 counts); PACOA in violation of 18 P.C.S.A. 911 and 51711
(a), criminal conspiracy

6. (a) What was your plea? (Check one)
ff a) Not guilty 0 @ Nolo contendere (no contest)

O (2) Guilty OG Insanity plea

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 2 of 45
: AO 241 Page 3
(Rey, 06/13)
(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

you plead guilty to and what did you plead not guilty to?

{c) If you went to trial, what kind of trial did you have? (Check one)
ff Jury O Judge only
7. Did you testify at a pretrial hearing, trial, or a post-trial hearing?
O Yes @ No
8. Did you appeal from the judgment of conviction?
& Yes O No
9. If you did appeal, answer the following:
(a) Name of court: PA Superior Court
(b) Docket or case number (if you know): 1247 EDA 2016
(c) Result: Affirmed
(d) Date of result (if you know): 91/18/2019
(e) Citation to the case (if you know): 209 A3d 514

(f) Grounds raised: The convictions were obtained and sentences imposed in violation of the Fifth and
Sixth Amendments to the U.S. Constitution, The information did not identify the dates
and locations of the crimes. The sentences did not identify the dates and locations of
the crimes. The witnesses did not identify the date and locations. The jury did not find
every fact which the the law makes essential to the punishment. The judge's
sentencing authority derives from, and is limited by the jury verdict. United States v.
Haymond, 139 S.Ct. 2369, 204 L.Ed.2d 897 (2019), Apprendi v. New jersey, 530 U.S.
466, 477, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). The convictions were obtained
and sentences imposed based on the prosecution's knowing use of perjured
testimony. The main witness against petitioner was Luis Colon who testified that he
was coached by PA State Troopers to to identify petitioner as the head of the cocaine

(g) Did you seek further review by a higher state court? W Yes O No

If yes, answer the following:

(1} Name of court: PA Supreme Court

(2) Docket or case number (if you know): 85MAL2019
(3) Result: Denied Aliocatur

(4) Date of result Gf you know): 07/19/2019

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 3 of 45

AQ 241 Page 4
(Rev. 06/13)

(5) Citation to the case (if you know): 216 A3d 1016

(6) Grounds raised: Essentially the same as the issues presented in the PA Superior Court
but framed as a violation of the Fifth and Fourteenth Amendments which
prohibit imposition of multiple sentences on a multiplicitous charging
instrument, and an illegal sentence based on inaccurate information and false
assumptions in violation of the Due Process Clause of the Fourteenth
Amendment

(h) Did you file a petition for certiorari in the United States Supreme Court? Yes A No
If yes, answer the following:
(1) Docket or case number (if you know):

(2) Result:

(3) Date of result (if you know):

(4) Citation to the case Gf you know):

10. Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
concerning this judgment of conviction in any state court? W Yes M No

11. If your answer to Question 10 was "Yes," give the following information:
(a) (1) Name of court: Court of Common Pleas

(2) Docket or case number (if you know): CP-15-CR-2037-2004 & 15-CR-3873-2004

(3) Date of filing (if you know):
(4) Nature of the proceeding: PCRA petition

(5) Grounds raised: conviction based on the knowing use of perjured testimony of Luis Colon;
convictions and sentences imposed without an information listing dates and
locations of the drug transactions in violation of the Fifth and Sixth
Amendment. The information was so uninformative that the petitioner lacked
notice of the nature of the charges, and the jury could not distinguish among
the counts of the indictment. Finally, the information unconstitutionally
enlarged the range of sentences the court could impose. Absent a verdict
distinguishing one count from the other, the court lacked authority to impose
the sentence of 90-240 years. Besides being unconstitutional, the sentence
was based on inaccurate information and false assumptions. The evidence
established that petitioner was in Florida and Puerto Rico when the
prosecution witnesses placed him in West Chester, PA distributing cocaine
The information was multiplicitous. The convictions and sentences violate
the double jeopardy clause and privileges and immunities clause of the U.S.
Constitution.

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

@ Yes (1 No

(7) Result: petitioner was resentenced fo 90-240 years

(8) Date of result (if you know): 08/03/2017

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 4 of 45

« AO 24] Page 5
(Rev. 06/13)

(b) If you filed any second petition, application, or motion, give the same information:
(1) Name of court:
(2) Docket or case number (if you know):
(3) Date of filing Gif you know):
(4) Nature of the proceeding:
(5) Grounds raised:

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes o No
(7) Result:
(8) Date of result (if you know):
{c) If you filed any third petition, application, or motion, give the same information:
(1) Name of court:
(2) Docket or case number (if you know):
(3) Date of filing (if you know):
(4) Nature of the proceeding:

(5) Grounds raised:

 
a

Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 5 of 45

AO 241 Page 6

(Rev. 06/13)

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes O No

(7) Result:

(8) Date of result (if you know):

(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

or motion?
(1) First petition: C Yes tf] No
(2) Second petitions O Yes O No
(3) Third petition: O Yes Ci No

(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

2, For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

GROUND ONE: The conviction was obtained and sentence imposed in violation of the Fifth and Sixth
Amendments to the Constitution of the United States

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

The information charged 63 counts of delivery of a controlled substance, 63 counts of possession with intent
deliver a controlled substance and other counts all without dates and locations. The jury was not required to find
dates and locations. In United States v. Haymond, 139 S.Ct. 2369, 204 L.Ed.2d 897 (2019), the U.S. Supreme
Court held that the sentencing authority is derived from the jury verdict. it held that the jury must find every fact
which the law makes essential to punishment. This applies to ail facts which increase the minimum or the
maximum. In this situation, the information did not supply dates distinguishing one count from the other. As
such, the facts found by the judge at sentencing increased "the legally prescribed range of allowable sentences
in violation of the Fifth and Sixth Amendment. Petitioner presented the same issue as a violation of the Double
Jeopardy Clause which prohibits multiplicitous charging instruments, and a violation of the right to effective
assistance of trial counsel for failure to file a pretrial motion to quash the information on the grounds of
multiplicity. In addition to everything else, without dates and locations, the counts of possession wii to deliver
appear to be lesser included offenses of delivery. Alternatively, the sentences merge.

(b) If you did not exhaust your state remedies on Ground One, explain why:

 

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 6 of 45

: 1 AQ 241 Page 7
(Rev. 06/13)

(c) Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

({d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
of Yes 1 No
(2) If your answer to Question (d)(1)} is "Yes," state:
Type of motion or petition: PCRA petition

Name and location of the court where the motion or petition was filed:
Court of Common Pleas, Chester County

Docket or case number (if you know): CP-15-CR-2037-2004 & CP-15-C R-3873-2004

Date of the court's decision: 08/03/2017

Result (attach a copy of the court's opinion or order, if available):
Granted in part. Denied in part.

(3) Did you receive a hearing on your motion or petition? W Yes O No
(4) Did you appeal from the denial of your motion or petition? W Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? W Yes [| No
(6) If your answer to Question (d)(4) is "Yes," state:
Name and location of the court where the appeal was filed:

PA Superior and PA Supreme
Docket or case number (if you know): — 2794EDA2017
Date of the court's decision: 91/18/2019

Result (attach a copy of the court's opinion or order, if available):
Affirmed

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 7 of 45

, AO241 Page 8
(Rev. 06/13)

(e} Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One:

GROUND TWO:
The conviction was obtained and sentence imposed in violation of Due Process of Law. The conviction was
based on the knowing use of perjured testimony. The main witness against petitioner was coached by PA State

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Troopers to identify petitioner as the individual who spearheaded the drug conspiracy. The hard evidence
supports the claim that the main witness was coached, and threatened by States Troopers. Luis Colon, the main
witness against petitioner, recanted his testimony. Docket entries indicate Luis Colon was taken out of prison for
the purpose of coaching. The physical evidence indicates Luis Colon's trial testimony was fabricated. The
evidence from relatives and the probation department indicate the petitioner was not in the West Chester area
for a substantial portion of the time he was allegedly selling drugs in West Chester. At the PCRA hearing, Luis
Colon came forward and testified that he lied at the trial because he was threatened by State Troopers that they
would make him the leader if he did not name petitioner as the leader. The knowing use of perjured testimony
by members of the prosecution team is imputed to the prosecutor and violates due process. Youngblood v.

West Virginia, 547 U.S. 867, 869, 126 S.Ct. 2188, 165 L.Ed.2d 269 (2006), United States v. Bagley, 473 U.S.
667, 676, 105 S.Ct. 3375, 87 L.Ed.2d 481 (1985).

(b) If you did not exhaust your state remedies on Ground Two, explain why:

(c) Direct Appeal of Ground Two:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes O No

(2) [f you did not raise this issue in your direct appeal, explain why:

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
Aves 1 No
(2) If your answer to Question (d)(1) is "Yes," state:
Type of motion or petition: PCRA petition

Name and location of the court where the motion or petition was filed:
Court of Common Pleas, Chester County

Docket or case number (if you know);  S€Me as above

Date of the court's decision: 08/03/2017

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 8 of 45

, AQ24] Page 9
(Rev. 06/13)

Result (attach a copy of the court's opinion or order, if available):

(3) Did you receive a hearing on your motion or petition? mw Yes No
(4) Did you appeal from the denial of your motion or petition? mM Yes C1 No
(5) If your answer to Question (d}{4) is “Yes," did you raise this issue in the appeal? of Yes O No
(6) If your answer to Question (d}{4) is “Yes," state:
Name and location of the court where the appeal was filed:

PA Superior and PA Supreme
Docket or case number (if you know): =2794EDA2017
Date of the court's decision: 01/18/2019

Result {attach a copy of the court's opinion or order, if available):
Affirmed

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you :

have used to exhaust your state remedies on Ground Two
PA Supreme Court. Petition for allowance of appeal denied 7/11/2079

GROUND THREE:
The sentence was imposed based on inaccurate information and false assumptions in violation of the due
process clause of the Fourteenth Amendment

{a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

The sentence was imposed based on a multipiicitous information that did not distinguish between crimes, and
unconstitutionally expanded the range of sentences to which petitioner was exposed. Sentences imposed by the
judge were not supported by the jury's verdict. The sentence itself was imposed based on inaccurate
information that petitioner was buying and selling cocaine in West Chester when the evidence indicates
petitioner was in Florida and Puerto Rico,

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 9 of 45

AO 241
’ (Rev. 06/13)

(b) If you did not exhaust your state remedies on Ground Three, explain why:

(c) Direct Appeal of Ground Three:
(1) If you appealed from the judgment of conviction, did you raise this issue?

(2) If you did not raise this issue in your direct appeal, explain why:

(d) Post-Conviction Proceedings:

Page 10

Ol Yes O No

(J) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

@ Yes No
(2) If your answer to Question (d)(1) is "Yes," state:
Type of motion or petition: PCRA
Name and iocation of the court where the motion or petition was filed:
Court of Common Pieas
Docket or case number (if you know): same as trial
Date of the court's decision: 08/03/2017

Result (attach a copy of the court's opinion or order, if available}:

(3) Did you receive a hearing on your motion or petition?
(4) Did you appeal from the denial of your motion or petition?
(5) If your answer to Question (d)(4) is “Yes," did you raise this issue in the appeal?
(6) If your answer to Question (d)(4) is Yes," state:
Name and location of the court where the appeal was filed:
PA Superior Court
Docket or case number (if youknow): 2794EDA2017
Date of the court's decision: 91/18/2019

Result (attach a copy of the court's opinion or order, if available):
Affirmed

w Yes O No
va Yes CO) No
Wf Yes OG No

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 10 of 45

» AO ?241 Page LE
(Rev. 06/53)

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Three:
PA Supreme Court

GROUND FOUR:
The conviction was obtained and sentence imposed by a judge who exhibited an appearance of bias against
Hispanics

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

(b) If you did not exhaust your state remedies on Ground Four, explain why:

(c) Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue? WY Yes G No

(2) Lf you did not raise this issue in your direct appeal, explain why:

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
@ Yes O No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: PCRA petition

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 11 of 45

AO 241 Page §2
(Rev. 06/13)

Name and location of the court where the motion or petition was filed:
Court of Common Pleas

Docket or case number (if you know):

Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

(3) Did you receive a hearing on your motion or petition? G Yes wf No
(4) Did you appeal from the denial of your motion or petition? @ Yes Oo No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? Ww Yes 1 No
(6) If your answer to Question (d)(4) is "Yes," state:
Name and location of the court where the appeal was filed:

PA Superior Court
Docket or case number (if you know):  1247EDA2016
Date of the court's decision:

Result (attach a copy of the court's opmion or order, if available):
Remanded for resentencing. Issue was not addressed,

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Four:

 
AO 241.
(Rev. 06/13)

13,

14,

15.

Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 12 of 45

Page 13

Please answer these additional questions about the petition you are filing:

(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction? A Yes [1 No
If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

presenting them:

(b) Is there any ground in this petition that has not been presented in some state or federal court? If so, which

ground or grounds have not been presented, and state your reasons for not presenting them:

Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition? O Yes No

If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues
raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

of any court opinion or order, if available,

Do you have any petition or appeal now pending (filed and not decided yet) in any court, cither state or federal, for
the judgment you are challenging? O Yes W No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues

raised.

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 13 of 45

» AOI Page 14
(Rev. 06/13)

16. Give the name and address, if you know, of each attorney who represented you in the following stages of the
judgment you are challenging:

(a) At preliminary hearing:

(b) At arraignment and plea:
Joseph Santaguida

(c) At trial:
Joseph Santaguida

(d) At sentencing:
Joseph Santaguida

(ec) On appeal:
Justin McShane

(f} In any post-conviction proceeding:

Cheryl Sturm

(2) On appeal from any ruling against you in a post-conviction proceeding:
Cheryi Sturm

17, Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? oO ves @& No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

(b) Give the date the other sentence was imposed:
(c} Give the length of the other sentence:
(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the
future? O Yes O No
18. TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*
Petition is timely. Petitioner was resentenced by order entered 8/3/2017. The PA Superior Court
affirmed on 1/18/2019. The PA Supreme Court denied the petition for allowance of appeal on
7/11/2019. A petition filed before 7/11/2020 is timely

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 14 of 45

AO 241 Page 15
(Rev. 06/13)

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in
part that:

(1) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custedy pursuant to the judgment of a State court. The limitation period shall ran from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

{C) the date on which the constitutional right asserted was initially recognized by the Supreme Court,
if the right has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 15 of 45

" AO 241 Page 16
(Rev. 06/13)

(2)

The time during which a properly filed application for State post-conviction or other collateral review with

respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
under this subsection.

Therefore, petitioner asks that the Court grant the following relief:

Granting habeas corpus

or any other relief to which petitioner may be entitled.

“ i figcwt
f venga mgs

(ino VON VE,
Seen tye

  

Signature.of Attorney (if any)
Cheryl J. Sturm, Attorney at Law
387 Ring Road, Chadds Ford, Pa. 19317
484-771-2000
sturmc)law@gmail.com
I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and-that-this-Petitien-for—

Writ-of Habeas-Corpus-was-placed-in-the-prison-mailing-system-on— (month, date, year).

Executed (signed) on 3c? Be eO (date).

 

/

Z

[ Loran at)
\_*

Signature of Petitioner

 
1 I f

Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 16 of 45
Page 17
I declare (or certify, verify, or state) under penalty of perjury that I have been notified that I must include in this
petition all the grounds for relief from the conviction or sentence that I challenge, and that I must state the facts that

support each ground. I also understand that if I fail to set forth all the grounds in this petition, I may be barred from
presenting additional grounds at a later date,

Executed (signed) on Be / 'd. . De (date)

  

COOEE 6 CAEOTEENE © F840 6 OF 6 BER SE 6 FOF 6 OEROD FF FETE EE 04 000 CE UE OOO CE CEE Cb C OFEEE OOF OO OF 6 FOF OF Oe FO OFF EEEEE FO HEE EE © CRE OR © Ob o BOO FS GHORESEEEOSTOSEEOEL

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 17 of 45
1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

OSCAR LUGO, :C.A. No.
DOC#LL-1010

Petitioner

v,

Superintendent SCI Coal Township,

Attorney General,
Commonwealth of Pennsylvania

District Attorney,
Chester County

Respondents
MEMORANDUM OF LAW SUPPORTING PETITION
FOR HABEAS CORPUS UNDER 28 U.S.C, 2254

OSCAR LUGO hereby petitions this Honorable Court to grant habeas
corpus pursuant to 28 U.S.C, Section 2254 for the following reasons:
1. The conviction was obtained and/or sentence imposed in violation of the Sixth Amendment to
the Constitution of the United States, including but not limited to, the right to effective assistance
of counsel at all critical stages, the right to fair notice of the charges, the right to have all
disputed facts submitted to and decided by the jury, and the right to have the jury properly

instructed on ali facts upon which the sentence is based, and the right not to be tried or sentenced

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 18 of 45
2

based on a multiplicitous charging instrument in violation of the double jeopardy clause which
applies to the Commonwealth of Pennsylvania through the due process clause.!
2. The conviction was obtained and/or sentence imposed in violation of the Fifth and Fourteenth
Amendments to the Constitution of the United States, specifically the right not to be convicted
based on the knowing use of perjured testimony.”
lL. INCORPORATION BY REFERENCE

The facts set forth in the in the 2254 form are incorporated by reference herewith as if set

forth at length hereat.

Il. STATEMENT OF THE CASE

On July 5, 2007, the Chester County District Attorney's Office filed an
information charging Oscar Lugo ("Oscar") with sixty-three (63) counts of delivery
of cocaine in violation of 35 P.S. 780-1 13(a)(30). The information did not set forth
the dates and locations of the alleged deliveries. It merely alleged that the

deliveries occurred between July 1, 2001 and March 31, 2004. The information

 

1! The Sixth Amendment provides, in pertinent part, as follows: “In all criminal prosecutions, the
accused shall enjoy the right to a speedy and public trial, by an impartial jury of the State and
district wherein the crime shall have been committed, which district shall have been previously
ascertained by law, and to be informed of the nature and cause of the accusation; to be confronted
with the witnesses against him; to have compulsory process for obtaining witnesses in his favor,
and to have the Assistance of Counsel for his defence.”

2 The Fifth Amendment provides, in pertinent part, as follows: ““No person shall be held to

answer for a capital, or otherwise infamous crime, unless on a presentment or indictment of a
Grand Jury...nor shall any person be subject for the same offence to be twice put in jeopardy of
life or limb; nor shall be compelled in any criminal case to be a witness against himself, nor be
deprived of life, liberty or property, without due process of law... The Fourteenth Amendment
provides, in pertinent part, as follows: "...No State shall make or enforce any law which shall
abridge the privileges or immunities of citizens of the United States; nor shall any State deprive
any person of life, liberty, or property without due process of Jaw; nor deny to any person within
its jurisdiction the equal protection of the laws."

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 19 of 45
3

also charged Oscar with thirty (30) counts of possession with intent to manufacture
or deliver cocaine in violation of 35 P.S. 780-113(a}(30) ["PWID"|. Again, the
information did not set forth the dates and locations of the alleged PWIDs. It
merely alleged that the PWIDs occurred between July 1, 2001 and March 31, 2004.
The information also charged a violation of 18 PACSA 911 (PACOA) and 18
PACSA 5111(a)(1). The information was not specific as to dates and locations of
any of the alleged crimes.

On August 2, 2007, a jury convicted Oscar of sixty three (63) counts of
illegal delivery of a controlled substance in violation of 35 P.S. 780-113(a)G0);
thirty (30) counts of possession with intent to distribute a controlled substance
("PWID") in violation of 35 P.S. 780-113(a)(30); one (1) count of criminal
conspiracy in violation of 18 PACSA 901; one (1) count of corrupt organizations
in violation of 18 PACSA 911(b)(1); one (1) count of dealing in the proceeds of
unlawful activities in violation of 18 PACSA 5111(a)(1).

The docket sheets state that all of the crimes took place on July 1, 2001.
Sentences were imposed consecutively even though the docket sheets indicate the
alleged crimes all occurred on the same date. Without dates distinguishing one
crime from the other, the jury could not have found the facts required to distinguish
one count from the other. Without a jury verdict finding dates and locations, there

was no factual or legal basis for the imposition of consecutive sentences. For

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 20 of 45
4

example, there was no basis to conclude that the counts charging delivery do not
merge with the counts charging PWID. See, for example, Commonwealth v.
Harris, 134 A3d 483 (PA Super. 2015) and Commonwealth v. Edwards, 449 A2d
38 (PA Super. 1982)[Delivery of a controlled substance necessarily includes
possession with intent to deliver]. The jury did not find facts necessary to convict
the petitioner of 63 distinct counts of counts of delivery and/or 30 counts of PWID.
Absent a jury verdict finding dates and locations, there was no basis for the
sentencing court to enlarge the range of sentences and impose a sentence of 90-240
years. The highest sentence authorized by the jury verdict is zero to ten years’
imprisonment.

Significantly, there was no physical evidence linking Oscar to the crimes
alleged in the charging instrument except for the trial testimony of Luis Colon who
testified that Oscar spearheaded the scheme to sell cocaine. At trial, Luis Colon
testified that he bought cocaine from and sold cocaine for Oscar. At trial, Luis
Colon had amnesia. He testified that he could not remember when dates when the
deliveries occurred because he was not good with times. He testified that Oscar
visited Puerto Rico to visit relatives three or four times a year between 2001-2004.
He also testified that Oscar would travel to Florida in 2002-2003. Oscar moved

from Florida to Puerto Rico for nine (9) months, As a result of coaching by the

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 21 of 45
5

Troopers, he understood that Oscar was the target of the prosecution, but if he did
not testify against Oscar, the Troopers would make Luis Colon the leader.

On August 30, 2007, Oscar was sentenced to 152-440 years’ imprisonment
by Judge MacElree. The sentence was the result of stacking multiple mandatory
sentences of seven (7) years. °At trial and sentencing, Oscar was represented by
Attorney Joseph Santaguida.

There was no notice anywhere in the charging instrument or the sentencing
documents separating one crime from the other. There was no notice establishing
that the sixty-three crimes charging delivery were not the same offense, and there
was no evidence that the thirty PWIDs were not the same offense or (at minimum)
lesser included offenses of the 63 deliveries. Commonwealth v. Harris, 134 A3d
483 (PA Super. 2015) and Commonwealth v. Edwards, 449 A2d 38 (PA Super.
1982)[Delivery of a controlled substance necessarily includes possession with
intent to deliver].

Oscar filed a timely PCRA petition challenging the conviction and the
stacked sentences. On March 21, 2016, the PCRA judge (formerly the trial judge)

held an evidentiary hearing where Luis Colon recanted his trial testimony. Luis

 

> The sentence may well have been influenced by the exaggerated claim by the
“police” “estimated” that the “ring was responsible for selling more than 100,000
kilograms of cocaine throughout the Delaware Valley.” Despite the puffing, there
is no reliable evidence to support more than 2 kilograms of cocaine for any
purpose, including sentencing.

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 22 of 45
6

Colon testified that he was compelled to give false statements about Oscar because
Troopers Cruz and Lohman threatened him and then coached him to exaggerate
Oscar's role in the drug distribution scheme.

Following the PCRA hearing, the prosecutor stated: "So one thing is clear.
Mr. Colon is a liar." The PCRA Court agreed with the prosecutor's assessment but
responded by holding that Luis Colon's trial testimony was more credible than the
recantation testimony.

At the de novo resentencing hearing before Judge McElree, Oscar was
sentenced to 90-240 years..

On February 1, 2017, the Superior Court affirmed. Commonwealth v. Lugo,
1247 EDA 2016. Oscar raised the following claims:

I. Whether the PCRA Court abused its discretion when it declined to grant
the motion for recusal given that a reasonable person faced with the facts would
conclude that there was at least the appearance of bias on the part of the judge?

IJ. Whether the PCRA Court abused its discretion when it decided not to
grant a new trial after the primary prosecution witness testified that he committed
perjury at the trial and that the perjury was motivated by threats from the police?

III. Whether the PCRA Court erred when he failed to find ineffective
assistance of counsel ("IAC") for failing to file a bill of particulars demanding that

the prosecution identify the dates and locations of each cocaine delivery in order to

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 23 of 45
7

ensure that the [Appellant] was not sentenced more than once for the same crime
{hereinafter called "multiplicity"].
IV. Whether the sentence was imposed in violation of Apprendi v. New

Jersey, 530 U.S. 466, 477, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000) and Alleyne y.
United States, 570 U.S, 133 S.Ct. 2151, 186 L.Ed.2d 314 (2013)

The Superior Court found Issue #3 “waived" because it was not presented in
the PCRA petition, and because it was "moot" because Oscar's sentence had been
vacated.

At the close of the PCRA hearing, the Court agreed that "If I rule in the
Commonwealth's favor, then the Commonwealth is in agreement that we need to

have a new sentencing proceeding at which time the mandatories are off the table?"

 

On July 25, 2017, the Court held his version of a de novo resentencing.
Oscar's counsel stated that it was her understanding that the resentencing was de
novo. The Court did not disagree and it allowed Oscar to present evidence to prove
that the prosecution's evidence did not have sufficient indicia of reliability to
support its probable accuracy.

At the resentencing, Oscar presented the claim that the charging instrument
charged the same crime in more than one count in violation of the Double Jeopardy
Clause and Due Process Clause of the Fourteenth Amendment. Jones v. Thomas,

491 U.S. 376, 381, 109 S.Ct. 2522, 105 L.Ed.2d 322 (1989)[Petitioner may not be

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 24 of 45
8

punished twice for the same offense]. He argued that without dates there was no
basis to conclude that PWIDs were not lesser included offenses of the deliveries,
and no basis to conclude that the information did not charge the same crime in
more than one count. As such, without dates, there was no basis to support the jury
verdict. Without a jury verdict establishing each and every fact, the sentencing
judge could not legally enlarge the range of sentences beyond the highest range of
sentence that could be imposed. That would be the statutory maximum sentence for
one count of delivery of cocaine. Oscar also presented facts and argument proving
that the sentencing court violated due process by relying on fabricated information
that lacked an indicia of reliability to support its probable accuracy.

The Court regarded challenges to the reliability of the evidence used at the
resentencing as challenges to the convictions. Nevertheless, after considerable
argument, the Court did take testimony from Geraldo Colon and Ashley Lugo.

Geraldo Colon testified that he was present when detectives and prosecutor
coached Geraldo, Luis Colon and Felix Reyes to lie about Oscar Lugo's
involvement with drugs.

Ms. Lugo Ashley testified that between 2001 and 2002, she was traveling
back and forth with her father (Oscar) between New Jersey and Florida. She
testified that she lived with Oscar in Orlando, Florida from July 1, 2002 until 2003,

and that her father took her to school every day.

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 25 of 45
9

At resentencing, Oscar argued that the information was multiplicitous
because it failed to present essential facts distinguishing one count from the other.
It also failed to take into account that the PWIDs were lesser included counts of the
deliveries. Oscar argued that one consequence of the multiplicitous information
was that the jury could not find all the facts necessary to support a sentencing
range higher than the sentencing range applicable to one count of delivery of
cocaine. Oscar argued that the highest sentence that could be imposed based on the
jury verdict was a single general sentence for one delivery. United States v.
Haymond.

At the resentencing, the sentencing court displayed a bias against the
petitioner by taking positions no reasonable person would take. For example, he
did not credit the testimony of Geraldo Colon or Ashley Lugo. He refused to credit
the Affidavits of Keila Rivera Colon and Maria Lugo who placed Oscar in Puerto
Rico between January, 2003 and March, 2004. He refused to consider the
Affidavits because they were "hearsay" even though every other court accepts
hearsay at sentencing.

On August 3, 2017, the trial court modified the sentence, The total aggregate
sentence was 90-240 years.

On December 20, 2017, the Court issued its opinion.

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 26 of 45
10

On January 18, 2019, the Superior Court affirmed in an unpublished
decision. 2794EDA2017

On July 11, 2019, the PA Supreme Court denied the petition for allowance
of appeal.

The instant 2254 habeas petition is "timely"

Hi. STATEMENT OF THE FACTS

On July 5, 2007, the Chester County District Attorney's Office filed an
information charging Oscar Lugo ("Oscar") with sixty-three (63) counts of delivery
of cocaine in violation of 35 P.S. 780-113(a)(3), and thirty (30) counts of PWID.
The information did not set forth the dates, locations, and drug quantities of the
alleged deliveries or the PWIDs. It merely alleged that the deliveries and PWIDs
occurred between July 1, 2001 and March 31, 2004. The information also charged
a violation of 18 PACSA 911 (PACOA) and 18 PACSA 511 1(a)(1).

The docket sheets and sentencing documents indicate that all of the offenses
took place on July 1, 2001. Even the brand-new sentencing sheets have no dates of
the offenses. Sentences were imposed consecutively even though the sentences
were not supported by essential facts found by a jury as required by United States
v. Haymond, 139 S.Ct. 2369, 204 L.Ed.2d 897 (2019),

At trial, Luis Colon testified that Oscar spearheaded the conspiracy to buy

and sell cocaine but there was no physical evidence to support his testimony. At

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 27 of 45
li

the PCRA hearing, Luis Colon recanted his trial testimony, and testified that
Troopers Lohman and Cruz removed him to Avondale Barracks for coaching
sessions where they pressured him to give false testimony implicating Oscar Lugo.
Following the hearing, the PCRA judge stated that he believed Luis Colon was
telling the truth when he testified at trial that Oscar Lugo bought and sold drugs
between 2001 and 2004 but not telling the truth when he recanted. The PCRA
Court attached no significance the docket indicating the Troopers removed Mr.
Colon from the jail for coaching sessions. The fact remains that Luis Colon's trial
testimony was unreliable. He could not remember dates. He offered the excuse that
was not good with dates. He could not remember dates so the jury had no facts to
distinguish one count from another. He testified at trial that Oscar spent several
weeks in Florida and Puerto Rico between 2001 and 2004. Luis Colon's trial
testimony was in hopeless conflict with the testimony of Felix Reyes who testified
that he (Reyes) purchased one kilogram/week from Oscar between 2001 and 2004.

At resentencing, Oscar tried to introduce sworn statements from the
following people:

(A) Keila Rivera Relon stating that she lived with Oscar Lugo in Puerto Rico
between January, 2003 and March 22, 2004;

(B) Aunt Maria Lugo Maldonado, who stated that Oscar lived in Toa Alta

Puerto Rico from January 2003 until March 2004;

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 28 of 45
12

The Court refused to admit the evidence. The judge claimed it was
inadmissible " hearsay," even though most courts admit hearsay at sentencing.

At resentencing, the trial judge rejected the argument that the information
was multiplicitous because it failed to identify dates, locations and quantities of
each drug offense. The Court viewed multiplicity as an error that was waived
unless raised by pretrial motion. The Court blamed the trial attorney for not filing a
motion for Bill of Particulars, and then claimed that the failure to do so waived the
issue, Defense counsel gave the competing argument that multiplicity is an error
taints the trial, and taints the sentencing. Accordingly, she argued that while
multiplicity is an egregious error that should be raised in a pretrial motion, it also is
an egregious sentencing error that cannot be waived because multiplicity increases
the range of possible sentences and always results in an illegal sentence
unsupported by facts found by a jury. She argued that the remedy for multiplicity
in the context of sentencing is a single sentence.

Defense counsel highlighted and underscored the fact that the jury was not
asked to find--and it could not find--and it did not find--dates, locations, drug
quantities or anything that distinguished one drug offense from the other. The
Court acknowledged that was true. Defense counsel argued that the jury could not-
-and did not--make reliable findings of fact without dates, locations and quantities.

She argued that the absence of findings of fact by the jury limited the sentencing

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 29 of 45
13

judge's authority to increase the range of sentences beyond the range for one count.
The judge did not respond to the argument.

IV. THE CONVICTION WAS OBTAINED AND SENTENCE IMPOSED IN
VIOLATION OF THE FIFTH AND SIXTH AMENDMENTS

A. INEFFECTIVE ASSISTANCE OF COUNSEL

Strickland vy, Washington, 466 U.S, 668, 695, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984)
established the now familiar two-pronged standard for claims of ineffective assistance of counsel
("IAC") which includes proof of deficient performance and prejudice. Strickland stated that an
IAC claim requires the reviewing court to consider the "totality of the evidence" before the
judge or the jury. Strickland constitutes clearly established federal law. Williams y. Taylor, 529
US, 362, 391, 120 8.Ct. 1495, 146 L.Ed.2d 389 (2000).

Here, trial counsel failed to file a pretrial motion to quash the charging instrument for
failure to identify the dates and locations of the distributions and the PWIDs. The failure to file
the pretrial motion was deficient performance. The failure to file the motion was prejudicial
because it exposed petitioner to conviction and sentences for multiple counts without facts
distinguishing one count from the other. The failure to file the motion was negligence. There was
no strategic reason for failing to file the motion. If the defense attorney had filed the motion, the
trial judge would have been required to grant it. Assuming the trial judge had a different view,

the issue would have been preserved for appeal

B. THE INFORMATION WAS SO VAGUE AND INDEFINITE IT DENIED

THE RIGHT NOT TO BE SUBJECTED TO DOUBLE JEOPARDY

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 30 of 45
14

The information did not include dates and locations of the alleged crimes.
The jury was not required to find dates and locations, and the jury did not do so. In
fact, the jury could not do so because there was no testimony supporting those
findings. Accordingly, the jury verdict did not give the trial court a foundation to
impose consecutive sentences for the deliveries of cocaine or the PWIDs. The law
is clear that the judge has no authority to impose a sentence unsupported by facts
found by a jury supporting the imposition of sentence. United States v. Haymond,
139 S.Ct. 2369, 204 L.Ed.2d 897 (2019).

The sentence imposed in this case violates the following constitutional
rights: (1) the right to fair notice of the nature of the charges guaranteed by the
privileges and immunities clause, (2) the right not to be punished more than once
for the same crime, (3) the right not to be sentenced for crimes not supported by a
jury verdict supporting each and every fact beyond a reasonable doubt, (4) the right
not to be sentenced based on inaccurate information and false assumptions, and (5)
the right to effective assistance of counsel.

In addition, petitioner does not want to overlook the fact that the holding of
the Superior Court is unreasonable and not merely wrong. It conflicts with other
decisions of the PA Superior Court including Commonwealth v. Harris, 134 A3d

483 (PA Super. 2015) and Commonwealth v. Edwards, 449 A2d 38 (PA Super.

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 31 of 45
15

1982)[Delivery of a controlled substance necessarily includes possession with
intent to deliver].

The holding of the PA Superior Court is unreasonable because it conflicts
with holdings of the United States Supreme Court. For example, it conflicts with
Cole v. Arkansas, 333 U.S. 196, 68 S.Ct. 514, 92 L.Ed.2d 644 (1948) which held
that a person cannot be convicted unless he has real notice of the specific charge.
The Court stated, "Notice of the specific charge is the constitutional right of every
accused in a criminal proceeding in all courts, state or Federal."

The Superior Court's holding is unreasonable because it conflicts with
Commonwealth yp. Little, 455 PA 163, 314 A2d 270, 272-273 (PA 1974) which
reads, in pertinent part, as follows: "But to invoke this jurisdiction, something
more is required; it is necessary that the Commonwealth confront the defendant
with a formal and specific accusation of the crimes charged. This accusation
enables the defendant to prepare any defenses available to him, and to protect
himself against further prosecution for the same cause; it also enables the trial
court to pass on the sufficiency of the facts alleged in the indictment or information
to support a conviction. The right to formal notice of charges, guaranteed by the
Sixth Amendment to the Federal Constitution and by Article I, Section 9 of the
Pennsylvania Constitution is so basic to the fairness of subsequent proceedings

that it cannot be waived even if the defendant voluntarily submits to the

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 32 of 45
16

jurisdiction of the court. Albrecht v. United States, 273 U.S. 1, 71 L.Ed. 505, 47
S.Ct. 250 (1927).

Finally, and perhaps most important of all, the Superior Court's holding
conflicts with United States v. Haymond, supra which held that the judge may not
impose a sentence unless the jury has found each fact supporting the conviction
and sentence.

At the risk of flogging the point, the information charged 63 deliveries of
cocaine and 30 PWIDs all without dates, locations and quantities. Without dates,
it's literally impossible to say that the PWIDs are not lesser included offenses of
the deliveries. Commonwealth v. Harris, 134 A3d 483 (PA Super. 2015) and
Commonwealth v. Edwards, 449 A2d 38 (PA Super. 1982)[Delivery of a
controlled substance necessarily includes possession with intent to deliver].
Without dates and locations, it is impossible to say whether all 93 counts are the
same crime or not. The information is so lacking in specifics that it violates the
constitution in many ways.

First, the lack of fair notice. Cole v. Arkansas, 333 U.S. 196, 68 S.Ct. 514,
92 L.Ed.2d 644 (1948) which held that a person cannot be convicted unless he has
notice of the specific charge. The Court stated, "Notice of the specific charge is the
constitutional right of every accused in a criminal proceeding in all courts, state or

Federal."

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 33 of 45
17

Second, the information is plainly multiplicitous. Imposition of consecutive
sentences makes the sentence plainly unconstitutionaL. The trial judge had no
"discretion" to impose consecutive sentences where, as here, the information failed
to charge dates and locations of the drug offenses. United States v. Haymond,
supra which held that the judge may not impose a sentence unless the jury has
found each fact supporting the conviction and sentence. Dates were essential
elements necessary to distinguish one count from the other. In this case, dates are
essential facts that have to be alleged in the charging instrument and proven to the |
satisfaction of a jury beyond a reasonable doubt. The jury did not make the
findings of fact necessary to enlarge the range of sentences. Haymond, supra. As
such, the sentence is not merely unreasonable, it is unconstitutional for many
reasons.

At the risk of flogging the point, the jury was not asked to find--and it did
not find--dates, locations, drug quantities or other elemental facts that separated
one offense from the other. There was no evidence that the jury had a factual basis
to make such findings. The Court acknowledged all of this was true. Even the
docket sheets identified all crimes as occurring on the same date. And the Court's

sentencing sheets did not identify the dates of the alleged crimes.

The sentence is unconstitutional. The Double Jeopardy Clause of the Fifth

Amendment applies to the states through the Fourteenth Amendment Due Process

 

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 34 of 45
18

Clause. Benton v. Maryland, 395 U.S. 784 (1969). The Double Jeopardy Clause

prohibits multiple punishments for the same crime.

Blockburger v. United States, 284 U.S. 299, 76 L.Ed.306, 52 S.Ct. 180
(1932) states that crimes are the same if each crime charged requires proof of the
same elements. Here, the information charges deliveries of cocaine and PWIDs

without dates distinguishing one count from the other.

It is well-settled at this point that PWIDs are lesser included offenses of the
deliveries absent dates which distinguish one crime from the other. Without dates,
and locations, there is no evidence the petitioner has not been charged with the

same crime over and over..

An information is multiplicitous and violates the Double Jeopardy Clause if
it charges the same offense in more than one count. The interest protected by the
Double Jeopardy Clause in this multiple punishment context is (1) formal notice of
the crimes charged and (2) insurance that "the total punishment did not exceed that
authorized by the legislature." Jones v. Thomas, 491 U.S. 376, 381, 109 S.Ct.

2522, 2525, 105 L.Ed.2d 322 (1989).

Multiplicity is a trial error and it should be raised by pretrial motion. Trial

counsel was ineffective for failure to file a motion to quash the information on

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 35 of 45
19
grounds of multiplicity. Even so, the failure to raise the issue via pretrial motion
does not "waive" the claim. ‘United States v. Rosenbarger, 536 F2d 715, 722 (6th
Cir. 1976), Government of Virgin Islands v. Braithwaite, 782 F2d 399, 408 3d
Cir. 1986). A criminal defendant is not required to serve a longer sentence because

the lawyer failed to make a pretrial motion. Rosenbarger and Braithwaite.

In Rosenbarger, supra, the Government claimed that the defendant waived
the multiplicity argument by failing to raise it in a pretrial motion. The Court

rejected the argument and held:

The Government maintains that Fed. R.Crim.P. 12 should be applied in this
case. Rule 12 provides, inter alia, that if the defense of multiplicity is not
raised prior to trial, it is waived. The argument that one waives his right to
object to the imposition of multiple sentences by his failure to object to the
multiplicitous nature of an indictment is a non sequitur. Rule 12 applies only
to objections with regard to the error in the indictment itself; the effect

of Rule 12 is that dismissal of a multiplicitous indictment is not required;
however, if sentences are imposed on each count of that multiplicitous
indictment the defendant is not forced to serve the erroneous sentence
because of any waiver.

The Third Circuit adopted Rosenbarger in Virgin Islands vy. Braithwaite,

782 F2d 399, 408 (3d Cir. 1986) and held that the failure to raise the issue in a

 

44

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 36 of 45
20

pretrial motion did not waive the issue. It held that the appropriate remedy for a

multiplicitous indictment was a single, general sentence.

In the case at hand, the information violates the Double Jeopardy Clause
because it charges ninety three counts that are not sufficiently distinct to satisfy
Blockburger v. United States, 284 U.S. 299, 76 L.Ed.306, 52 S.Ct. 180
(1932){Test for multiplicity is whether each crime charged requires proof of an

element which the other does not].

Here, with respect to the first 63 counts of distribution, the charges are
identical. There is nothing to say that the 63 counts do not charge the same crime.
Furthermore, with respect to the thirty counts of possession with intent to distribute
(PWID) they too are identical. There is nothing to say that the 30 counts of PWID
do not charge the same crime. Moreover, without specific dates, and locations, the
PWIDs are a lesser offenses of distribution since one cannot distribute a substance
unless he possesses it. Commonweatth v. Harris, 134 A3d 483 (PA Super. 2015)
and Commonwealth v. Edwards, 449 A2d 38 (PA Super. 1982)[Delivery of a

controlled substance necessarily includes possession with intent to deliver].

It is simply a fact from which there is no escape that the lower court faced
with the multiplicity argument was compelled by Haymond, supra to impose a

single, general sentence. Without dates, there is no proof that all 93 counts do not

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 37 of 45
21

charge the same crime. All counts have the same elements and flunk the

Blockburger test.

C. THE CONVICTION AND SENTENCE4 VIOLATES PROCEDURAL
DUE PROCESS

The information in this case also violates basic procedural due process
which requires specific notice of the crimes charged so the accused can defend

himself.

In Commonwealth v. Devlin, 460 PA 508, 333 A2d 888 (1965), defendant
was found guilty of sexually abusing a 22 year old retarded man who had the
mental ability of a first or second grade child and the emotional stability of an even
younger child. The only proof at trial was that the crime occurred sometime during
a 14 month period. Citing Commonwealth v. Levy, 23 A2d 97 (PA Super. 1941),
the court reversed the conviction noting:

"We do not understand the rule of the cases to be that the Commonwealth

need not prove any date at all, but can sustain a conviction merely by

proving that the offense must have been committed upon some unshown
date within the statutory period. Our attention has not been called to any

case so holding." 23 A2d at 99.

Somewhat ironically, the Superior Court's opinion relies on Commonwealth

vy. Brooks, 7 A3d 852 (PA Super. 2010) which involves child molestation. This

case does not involve a child or molestation.

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 38 of 45
22

Evidence at trial cannot "cure" the defective charging instrument but even if
it could, the primary witness, Luis Colon, who was not a little child, could not
remember the dates, times and quantities of the drug deliveries. Likewise,
Felix Reyes did not remember dates, and times of drug deliveries. The failure of
recollection precludes any reasoned argument that the jury convicted Oscar of the
93 counts based on the evidence.

The information did not charge enough facts for the jury to differentiate one
count from the other by dates and locations of drug deliveries and PWIDs.

In Commonwealth v. Johnson, 910 A2d 60 (PA Super. 2006), the Court
held that dates of offenses must be provided before accused can plead guilty to an
offense. If an accused cannot plead guilty without specific dates being set forth in
the charging instrument, then it follows like night follows day that he cannot be
tried on an information without dates. It is too much to expect a jury to fill in the
gaps in a defective charging instrument.

In United States v. Reese, 90 U.S, 214, 232-233 (1875), the Supreme Court
held, "The indictment must contain an allegation of every fact essential to the
punishment to be inflicted.” See also: Jones v. United States, 526 U.S. 227, 119

S.Ct. 1215, 143 L.Ed.2d 311 (1999).

In this case, the only fact that could possibly differentiate one drug count

from another drug count is the date of the offense. As such, the date of the offense

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 39 of 45
23

is the elemental fact that regulates the prescribed statutory maximum. Elemental

facts must be stated in the charging instrument and proven beyond a reasonable

doubt.

Federal courts have held that the appropriate remedy for a multiplicitous
charging instrument is a single, general sentence. United States vy. Rosenbarger,
536 F2d 715 (6th Cir, 1976), Government of Virgin Islands v. Braithwaite, 782

F2d 399 (3d Cir. 1986).

The Court may not impose consecutive sentences for drug distributions and
PWID without a jury verdict on dates, locations, etc. Nor can the Court impose a
separate sentence for PACOA and/or PACOA conspiracy because the drug crimes
merge and so the State has not proven the pattern of racketeering activity necessary

to establish racketeering acts or racketeering conspiracy.

V. THE SENTENCE WAS IMPOSED BASED ON INACCURATE
INFORMATION AND FALSE ASSUMPTIONS IN VIOLATION OF THE
DUE PROCESS CLAUSE OF THE FOURTEENTH AMENDMENT
A, LEGAL PRINCIPLES

The accused has the right to minimal safeguards to ensure that the
sentencing court does not rely on factually inaccurate information or false

assumptions. United States v. Tucker, [404 U.S. 443, 466, 92 S.Ct. 589, 30

L.Ed.2d 592 (1972)|; Townsend v. Burke, 334 U.S. 736, 68 S.Ct. 1252, 92 L.Ed.

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 40 of 45
24

1960 (1948). Commonwealth v. Rhodes, 2009 Pa. Super. 261, 990 A.2d 732,
2009 Pa. Super. LEXIS 4996 (Pa. Super. 2009), citing Commonwealth y.
Schwartz, 275 Pa. Super. 112, 418 A.2d 637, 640-641 (Pa. Super. 1980). See also,
Commonwealth v. Karash, 306 Pa. Super. 22, 452 A.2d 528, (Pa. Super. 1982)
(“The court violated the defendant’s right to due process if, in deciding upon the
sentence, it considers unreliable information or information affecting the court’s
impartiality, or information that is otherwise unfair to hold against the
defendant.”).

Here, the sentencing judge violated due process when he based what in
effect is a life sentence on inaccurate information and false assumptions.

Felix Reyes testified that he received one kilogram of cocaine/week from
Oscar in Pennsylvania in 2003 and 2004. A literal mountain of evidence including
official surveillance tapes disproved his testimony. The evidence proved that Oscar
was in Puerto Rico during 2003-2004. |

Likewise, the Court refused to credit Ashley Lugo's testimony that Oscar
was in Orlando, Florida from July 1, 2002 until he left for Puerto Rico. Ashley's
testimony was uncontradicted.

A small mountain of evidence indicates that Oscar was in Florida and Puerto

Rico between 2002 and 2004 contradicting the trial testimony of Luis Colon and

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 41 of 45
25

Felix Reyes who testified that Oscar was a leader of a drug conspiracy buying and
selling drugs in Chester County, PA.

If Oscar was in Florida and Puerto Rico when the prosecution's witnesses
have him in Chester County, PA, there is good reason to believe the trial testimony

was not reliable enough for sentencing.

CONCLUSION

For all the reasons set forth above, the Court should grant the petition for

habeas corpus.

s/Cheryl J. Sturm
Cheryl J. Sturm

Attorney at Law
PA Bar No. 40353
387 Ring Road

_ Chadds Ford, PA 19317
484/771-2000
PA#40353

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 42 of 45

DECLARATION

The undersigned declares, under penalties of perjury, pursuant to 28 U.S.C. 1746
that the following information is true and correct:
1, lam the petitioner in the attached habeas corpus;
2. | have read the petition and memorandum of law carefully;
3, I consider myself competent;
4, l understand the facts and I understand the legal issues set forth in the petition and
memorandum of law, and I adopt those statements of facts and legal issues as if ] had prepared

the documents myself.

  
   

&
Oscar Lugo

Date: 7 “AL 20

 

 
Case 2:20-cv-02281-HB Document1 Filed 05/15/20 Page 43 of 45

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

| CASE MANAGEMENT TRACK DESIGNATION FORM

OsSCéeNn Saag CIVIL ACTION

Sup SCT Cowl Ty analy NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. wo

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2, ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. . ( )

(ce) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (Sée reverse side of this form for a detailed explanation of special

 

 

 

 

management cases.) ( )

(f) Standard Management — Cases that do not fall into any one of the other tracks. ( )
0S t 403.0 Clot wits On oan. Gu

Date P| Attorney-at-law Attorney for 0 |
Ag 4 -ntyl- 000 Hg M-2008 Shanme {lav @ Gash

Telephone i FAX Number E-Mail Address

(Civ. 660) 10/02

 
Case 2:20-Cv-02281-PNBTEDGEAHES PISTRENEECOORT1S/20 Page 44 of 45
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
{to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar}

Address of Plaintiff: Cheryl J. Sturm, attorney, 387 Ring Road, Chadds Ford, PA 19317

 

Address of Defendant: Office of District Attorney, Chester County, P.O. Box 2746, West Chester, PA 19380

 

Eastern District of Pennsylvania

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

 

Civil cases are deemed related when Fes is answered to any of the following questions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes Nol¢”
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes Nol
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No |4/
numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No wv

 

 

 

 

 

 

case filed by the same individual?

I certify that, to my knowledge, the within case [J is / [1 is mot related to any case now pending or within one year previously terminated action in
this court except as noted above. )

 

vate: 95/11/2020 | ral ool 40353

Attorney-at-Law {Pro Se Hpiniy Attorney LD. # ifapplicable)

 

U

 

CIVIL: (Place a Vin one category only)
Federal Question Cases: : Diversity Jurisdiction Cases:

Indemnity Contract, Marine Contract, and All Other Contracts Insurance Contract and Other Contracts

FELA Airplane Personal Injury

Jones Act-Personal Injury Assault, Defamation

Antitrust : Marine Personal Injury

Patent Motor Vehicle Personal Injury
Labor-Management Relations Other Personal Injury (Please specify):
Civil Rights , Products Liability

Habeas Corpus Products Liability — Asbestos
Securities Act(s) Cases . All other Diversity Cases
Social Security Review Cases (Please specify):

DOOODOOOO *

 

 

re

Ail other Federal Question Cases
(Please specify}:

NOOEIOOOOOO *

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration)

I Cheryl J. Sturm

, counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rute 53.2, § 3(c) (2}, that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

 

 

 

 

 

  

rv Relief other than monetary damages is sought.
pare, 05/11/2020, ital ramen) Udetr< 40353

Aftorne y-at-Lanye Pro Sé fintiff Attorney LD. # (if applicable}
y v ie Dp

NOTE: A trial de nove will be a trial by jury only if there has been compliance with F.R.CP. 38.

 

Civ. 609 (5/2018)

 

 
1844 (Rev. O2/19) Case 2:20-CV-0228 eR TPG RR of pep! 19/20 Page 45 of 45

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of conrt. This form, approved by the Jucticial Conference of the hited States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM}

I, (a) PLAINTIFFS DEFENDANTS
Oscar Lugo Supt. SCI Coal Township, et al.

 

(b} County of Residence of First Listed Plaintiff a _.. County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY}

NOTE: iN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

 

 

 

 

 

     
 

 

 

        

 

 

 

 

 

 

 

(C) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if Known}
Cheryl J. Sturm, 387 Ring Road, Chadds Ford, PA 19317 Nicholas J. Casenta, Chief Deputy D.A. Office of District Attorney,
P.O. Box 2746, West Chester, PA 19380
IL, BASIS OF JURISDICTION (Place an “XY” in One Box Only) UE. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" tn One Box for Plaintiff
‘ (For Diversity Cases Only) and One Box for Defendant}
Ol U.S. Government 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Goveriment Not a Party) - Citizen of Fhis State 01 G1 Incorporated or Principal Place oO4 O04
of Business In This State
42 U.S. Government G4 Diversity Citizen of Anather State O 2 © 2 Incorporated and Principal Place a5 o5
Defendant (indicate Citizenship of Parties in Item HT) of Business In Another State
‘ Citizen or Subject of a 03 O 3. Foreign Nation oO6 O86
Foreign Country
Iv. NATURE OF SUIT (Ptace an "¥? in One Box Coy Click here for: Nature of Suit Code Descriptions.
‘ORDELTURE/PENA: ANKRUPEC THER STAT!
110 Insurance PERSONAL INJURY PERSONAL INJURY 40 625 Drug Related Seizure OG 422 Appeal 28 USC 158 7 375 False Claims Act
O 120 Marine GO 310 Airplane O 365 Peysonal Injury - of Property 21 USC 881 101 423 Withdrawal C) 376 Qui Tam (31 USC
G 130 Miller Act 6 315 Airplane Product Product Liability C] 690 Other 28 USC 157 3725(a))
DO 140 Negotiable Instrument Liability 1 367 Health Care/ © 406 State Reapportionment
(0 150 Recovery of Overpayment {CJ 320 Assault, Libel & Pharmaceutical OF! OC 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights © 430 Banks and Banking
O 151 Medicare Act O) 330 Federal Binpleyers" Product Liability 7) 830 Patent 0 450 Commerce
OG 152 Recovery of Defaulted Liability O 368 Asbestos Personal [7 835 Patent - Abbreviated O 460 Deportation
Student Loans O 346 Marine Injury Product New Drug Application |( 470 Racketeer influenced and
(Excludes Veterans) 0) 345 Marine Product Liability cd Cornipt Organizations
OF 153 Recovery of Overpayment Liability PERSONAL PROPERTY i : © 480 Consumer Credit
of Veteran’s Benefits © 350 Motor Vehicle OF 370 Other Fraud 1 710 Fair Labor Standards 0 861 HIA (139501 0 485 Telephone Consumer
© 160 Stockholders’ Suits © 355 Motor Vehicle 7 371 Truth in Lending Act O 862 Black Lung (923) Pratection Act
O 190 Other Contract Product Liability 1 380 Other Personal G 720 Labor/Management G 863 DIWC/DIWW (405{g)) 19 490 Cable/Sat TV
CO 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVE CF 450 Securities/Commoditics!
OG 196 Franchise Injury O 385 Property Damage OG 740 Railway Labor Act O 865 RSI (405(g)) Exchange
362 Persenal Injury - Product Liability GQ 75] Family and Medical (1 890 Other Statutory Actions
Medical Malpractice Leave Act OG 891 Agricultural Acts
: RISONER SPIELE 0 796 Other Labor Litigation EDERAL TAX C1 $93 Environmental Matters
@ 210 Land Condemnation G 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement 01 870 Taxes (U.S. Plaintiff G 895 Freedom of Information
J 220 Forectosure G 44¢ Voting ( 463 Alien Detainee Income Security Act or Defendant) Act
230 Rent Lease & Ejectment C1 442 Employment 510 Motions to Vacate © 871 IRS—Third Party © 896 Arbitration
(J 240 Torts to Land 443 Housing/ Sentence 26 USC 7609 O 899 Administrative Procedure
G 245 Tort Product Liability Accommodations > 530 General Act/Review or Appeal of
O 290 All Other Real Property 445 Amer. w/Disabilities -/ 535 Death Penalty t VIN A Agency Decision
Employment Other: 4 O 950 Constitutionality of
O 446 Amer. w/Disabilities -]|( 540 Mandamus & Other 4 465 Other Immigration State Statutes
Other C4 550 Civil Rights Actions
OG 448 Education O 555 Prison Condition
5 6 566 Civil Detainee - \
: Conditions of
Confinement
¥. ORIGIN (Place an “X" in One Box Ouly)
bE Original (12 Removed from O 3 Remanded from (1 4 Reinstatedor © 5 Transferred from 6 Mulltidistrict O18 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specifv) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (De sat cite jurisdictional statutes unless diversity):

28 US.C, 2254

Brief description of cause
Violstion of 5th and 6th Amendments and due process clause of U.S. Constitution. Knowing use of perjured testimo

 

VIL CAUSE OF ACTION

 

 

 

VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in compiaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: O Yes No
VI. RELATED CASE(S) ; /
IF ANY See instructions): JUDGE - DOCKET NUMBER

 

 

FOR OFFICE USE ONLY

DATE : SIG) tp OF wee Y OF RECGRD
05/11/2020 honal. |i TAL

RECEIPT # AMOUNT : APPLYENG IFP . JUDGE MAG, JUDGE

 

 
